EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Koichiro Nakamura on 27 September 2021.
The application has been amended as follows.
Claim 39. (Currently Amended) A gas turbine engine defining a radial direction and an axial direction, the gas turbine engine comprising: 
a compressor section and a turbine section arranged in serial flow order, the compressor section and turbine section together defining a core air flowpath;
 a rotary component rotatable with at least a portion of the compressor section and with at least a portion of the turbine section; 
an electric machine disposed at least partially inward of a portion of the core air flowpath defined by the turbine section along the radial direction; 
a cavity assembly comprising a rotor connection member coupled to the rotary component, a stator connection member, and one or more seals, the rotor connection member, the stator connection member, and the one or more seals together at least partially defining a sealed cavity, wherein the electric machine is positioned within the sealed cavity and is coupled to the rotor connection member and the stator connection member; and 
wherein the electrical juncture box is thermally connected to the sealed cavity for cooling the sealed cavity.
Claim 40. (Currently Amended) The gas turbine engine of claim 39, .

















DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments presented in the reply of 30 August 2021, in addition to the arguments and examiner’s amendment agreed upon in the examiner interview of 27 September 2021 overcome the rejections of the previous Office Action. 
Allowable Subject Matter
Claims 21, 22, 24-28, and 30-42 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art, alone or in combination, does not explicitly teach, suggest or render obvious, at least to the skilled artisan, the gas turbine engine of claim 1, specifically comprising:
an electric machine coupled to the rotary component at least partially inward of a portion of the core air flowpath defined by the turbine section along the radial direction; in the context of the other components in the claim. 
Claims 35 and 39 are allowed for reciting a similar limitation.
The remaining claims are allowed due to their dependency to an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN GUGGER/Primary Examiner, Art Unit 2832